DETAILED ACTION
This is a final Office action in response to the IDS filed 04/05/2022 and the remarks filed 06/28/2022.

Status of Claims
Claims 25-48 are pending;
Claims 1-24 have been cancelled; claims 25-46 are currently amended; claims 47 and 48 were previously presented;
Claims 25 and 42-48 are rejected; claims 26-41 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/05/2022 has been considered by the Examiner.

Specification
The amendments to the specification filed 06/28/2022 have not been entered because they introduce new matter into the disclosure filed 10/01/2020.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
The added material in the amendments to the specification filed 06/28/2022, which is not supported by the original disclosure of the present application, is as follows:

"[0072]	In one embodiment 
In this case, the clamping device has, instead of the clamping spring 33-2, an 
elastically preloaded clamping element 33-3.

[0073]		According to one embodiment, the elastically preloaded clamping element 33-3 can be mounted on the wall 23 of the drawer 20, for example on the inner surface 22 of the wall 23, and be designed to press the object in the direction of the movable wall 21-1, 21-2 situated in the first extended position. 

[0074]		According to another embodiment, the elastically preloaded clamping element 33-3 can also be mounted on the movable wall 21-1, 21-2 and be designed, in the first extended state, to press the object in the direction 
of the wall 23 or the inner surface 22 of the wall 23."

As clearly indicated in paragraph [0072] of the specification filed 10/01/2020, the embodiment having an elastically preloaded clamping element is "not shown" in the drawings filed 10/01/2020.  In the response filed 06/28/2022, the applicant designates two originally unidentified and undescribed elements in Figure 2 of the drawings filed 10/01/2020 with a new reference number "33-3" currently representing the "elastically preloaded clamping element[s]."  The original disclosure of the present application provides no description as to what these two originally unidentified and undescribed elements in Figure 2 are.  Moreover, Figure 2 does not depict any "elastically preloaded clamping" characteristics for each of these two originally unidentified and undescribed elements.  As such, it is not known as to whether or not these two originally unidentified and undescribed elements in Figure 2 are supposed to be the "elastically preloaded clamping element[s]."  Therefore, the aforementioned added material on paragraphs [0072], [0073], and [0074] is new matter.

The applicant is reminded that the amendments to the specification filed 06/28/2022 have not been entered because they introduce new matter into the disclosure filed 10/01/2021.  Therefore, the specification filed 10/01/2020 is considered as the most recently entered specification and is being examined herein.
The specification filed 10/01/2020 (Clean Copy) is objected to because of the following informality:
Paragraph [0056], line 2, "movable" appears to be --movable wall--.
Appropriate correction is required.

Drawings
The applicant is reminded that the amendments to the specification filed 06/28/2022 have not been entered because they introduce new matter into the disclosure filed 10/01/2021.  Therefore, the specification filed 10/01/2020 is considered as the most recently entered specification and is being examined herein.
The replacement drawings filed 06/28/2022 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "wherein the clamping device has an elastically preloaded clamping element, that is mounted on at least one of: (a) the wall of the drawer, so as to [ ] press the object toward the movable wall situated in the first extended position, and (b) the movable wall, so as to, in the first extended state, press the object toward the wall of the drawer" (claim 37, lines 1-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The replacement drawings filed 06/28/2022 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification filed 10/01/2020: "33-3" (Figure 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25, 29, 34, 37, and 46 are objected to because of the following informalities:
Claim 25, line 12, "changes position" appears to be --changes the position--.
Claim 29, line 3, "which are designed" appears to be --the retraction projection and the rotary disk retraction contour are designed--.  The applicant may consider the formatting that is used in claim 33.
Claim 34, lines 4 and 5, "in the direction of the first direction of rotation" appears to be --in the first direction of rotation--.
Claim 37, line 4, "so as to to press" appears to be --so as to press--.
Claim 46, lines 4 and 5, it is recommended that the limitations be amended as --(b) a cavity of the first lateral side wall portion or a cavity of the second lateral side wall portion --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 9,211,828 B2), hereinafter Masuda.
Regarding claim 25, Masuda discloses a storage device (1, fig 2) for a vehicle (col 1, line 15), comprising: a housing (14, fig 1); a drawer (2, fig 1), which during intended use is movable relative to the housing along a vehicle longitudinal direction between a closed state (see Figure 2) and an open state (see Figure 3); a movable wall (7a, fig 1); and a movement mechanism (7b, 7c, 10, 17, 18, 20, figs 1-10) which is designed to automatically change a position of the movable wall from a retracted position (see Figure 6) to a first extended position (see Figure 7), in response to the drawer transitioning from the closed state to the open state (see Figures 6 and 7), such that: while the drawer is in the closed state, the movable wall is in the retracted position (see Figures 2 and 6), whereby the movable wall is arranged in a cavity (8, fig 1) of a wall (200, fig 1, see annotation, the right side wall of the drawer 2) of the drawer, and such that: when the drawer transitions to the open state, the movable wall changes position to the first extended position (see Figures 3 and 7), whereby the movable wall is arranged at least partially in an interior (6, fig 1) of the drawer.

    PNG
    media_image1.png
    548
    702
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (231 – Cavity of End Wall Portion)]
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (200 – Wall)]

[AltContent: connector][AltContent: textbox (230 – End Wall Portion)]

[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (210 – First Lateral Side Wall Portion)][AltContent: connector]

[AltContent: textbox (211 – Cavity of First Lateral Side Wall Portion)][AltContent: textbox (220 – Second Lateral Wall Portion)]


Regarding claim 42, the storage device further comprising: a drawer locking device (col 7, lines 23-27, the position restraining piece 12a and the engagingly locking member), wherein the drawer locking device is designed to hold the drawer in the closed state so as to prevent a storage device provided driving force exerted on the drawer from moving the drawer into the open state from the closed state (col 7, lines 23-34, the drawer locking device is capable of performing the above intended use).
Regarding claim 43, the storage device further comprising: a drawer unlocking device (3a, fig 1) which is designed to unlock the drawer locking device in response to an actuation of the drawer unlocking device by a user (col 7, lines 23-34).
Regarding claim 44, wherein the wall of the drawer has a first lateral side wall portion (210, fig 1, see annotation, the rear-right lateral side wall portion of the wall 200) and a second lateral side wall portion (220, fig 1, see annotation, the front-right lateral side wall portion of the wall 200, can be better seen in Figure 7), which during intended use extend along the vehicle longitudinal direction (see Figures 1 and 7), and an end wall portion (230, fig 1, see annotation, the curved inner end wall portion of the wall 200) which connects the first lateral side wall portion and the second lateral side wall portion (see Figures 1 and 7), and the interior of the drawer is delimited by the first lateral side wall portion, the second lateral side wall portion, the end wall portion and a bottom (4, fig 1) of the drawer (see Figures 1 and 7).
Regarding claim 45, wherein in the retracted position, the movable wall is arranged at least partially in a cavity (231, fig 1, see annotation, the cavity of the end wall portion 230) of the end wall portion of the wall of the drawer (see Figures 1, 6, and 7).
Regarding claim 46, wherein in the retracted position, the movable wall is arranged in: (a) a cavity (231, fig 1, see annotation, the cavity of the end wall portion 230) of the end wall portion, and (b) a cavity (211, fig 1, see annotation, the cavity of the first lateral side wall portion 210) of the first lateral side wall portion or of the second lateral side wall portion of the wall of the drawer (see Figures 1, 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 9,211,828 B2), hereinafter Masuda, in view of Takahashi (US 7,108,239 B2).
Regarding claim 47, Masuda discloses a console (col 5, lines 36-38) for a vehicle (col 1, line 15), comprising: a storage device (1, fig 2) according to claim 25, wherein the housing of the storage device is formed by a housing (14, fig 1) of the console.
Masuda does not disclose the console, wherein the console is a central console.
Takahashi teaches a central console (12, fig 1) for a vehicle (col 8, line 20), comprising: a storage device (10, 14, figs 2 & 9), wherein a housing (14, fig 9) of the storage device is formed by a housing (14, fig 9) of the console, wherein the central console is placed between a driver seat (col 8, lines 17-20) and a front passenger seat (col 8, lines 17-20) in the vehicle.






    PNG
    media_image2.png
    556
    690
    media_image2.png
    Greyscale











Masuda and Takahashi are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the console (Masuda: col 5, lines 36-38) as a central console (Takahashi: 12, fig 1) placed between a driver seat (Takahashi: col 8, lines 17-20) and a front passenger seat (Takahashi: col 8, lines 17-20) in a vehicle (Takahashi: col 8, line 20) as taught by Takahashi.  The motivation would have been to allow the driver to conveniently place a drink on the storage device, so that the driver can perform other tasks without the need to hold the drink.  Therefore, it would have been obvious to combine Masuda and Takahashi to obtain the invention as specified in claim 47.
Regarding claim 48, Masuda, as modified by Takahashi with respect to claim 47, teaches a vehicle (Takahashi: col 8, line 20), comprising: a central console (Masuda: col 5, lines 36-38, as modified by, Takahashi: 12, fig 1) according to claim 47, wherein the central console extends between front seats (Takahashi: col 8, lines 17-20) of the vehicle along the vehicle longitudinal direction (Takahashi: see Figure 1).

Allowable Subject Matter
Claims 26-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631